           Case 1:19-cv-02997-JSR Document 18 Filed 05/03/19 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF NEW YORK

JONATHAN SILVERMAN, an individual,

                              Plaintiff,

                       v.                               Case No. 1:19-cv-02997-JSR

PAYWARD, INC., a Delaware corporation;
PAYWARD VENTURES, INC., a Delaware
corporation; and INFINITUDE, LTD., a
Delaware corporation,

                              Defendants.


         NOTICE OF MOTION BY DEFENDANTS PAYWARD, INC., PAYWARD
     VENTURES, INC., AND INFINITUDE, LTD. TO DISMISS THE COMPLAINT

          PLEASE TAKE NOTICE THAT, upon the accompanying Declaration of Pamela

Merkadeau, dated May 3, 2019, the accompanying Memorandum of Law, dated May 3, 2019, and

all prior pleadings, papers and proceedings in this action, Defendants Payward, Inc., Payward

Ventures, Inc. and Infinitude, Ltd. (hereinafter, “Defendants”), by their undersigned counsel,

Pierce Bainbridge Beck Price & Hecht LLP, will move this Court, before the Honorable Jed S.

Rakoff, of the United States District Court for the Southern District of New York, at the Daniel

Patrick Moynihan United States Courthouse, thereof, 500 Pearl Street, New York, New York,

10007, in Courtroom 14B, for an Order pursuant to Rule 12(b)(6) of the Federal Rules of Civil

Procedures dismissing all claims asserted against Defendants in the Complaint, with prejudice, for

failure to state a claim, and granting such other and further relief as the Court deems just and

proper.


          PLEASE TAKE FURTHER NOTICE that Defendants request oral argument in

connection with this motion to dismiss.
         Case 1:19-cv-02997-JSR Document 18 Filed 05/03/19 Page 2 of 2



Dated:       May 3, 2019            Respectfully submitted,
             New York, New York


                                    By:
                                    Pierce Bainbridge Beck Price & Hecht LLP
                                    277 Park Avenue, 45th Floor
                                    New York, New York, 10017
                                    (646) 694-9666
                                    Christopher N. LaVigne
                                    clavigne@piercebainbridge.com

                                    Attorney for Defendants Payward, Inc., Payward
                                    Ventures, Inc., Infinitude, LTD.
